DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43, 45, 48-52, 55-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (Pub No. 20170195096) in view of SEO et al. (Pub. No. 20160029331).
- With respect to claims 43 and 45, 48-49, Yamamoto teaches a method performed by a first radio node for transmitting a signal comprising encoded data symbols to a second radio node, wherein the first radio node and the second radio node are operating in a wireless communications network (e.g. Fig. 5 and 6), and wherein the method comprises: repeating n times a sequence of data symbols So, Si, ..., Sk-1 to be transmitted, wherein k is a multiple of n (see abstract and par. 16); encoding the n sequences of data symbols So, Si, ..., Sk-1 using n orthogonal code sequences, wherein each code sequence comprises n code elements (e.g. Fig. 2 and par. 44-46); and transmitting, to the second radio node, a signal comprising the respective o, Si, ..., Sk-1 and an optional respective affix for separating two encoded sequences of data symbols So, Si, ..., Sk-1 (e.g. Fig. 5 and par. 49).  Yamamoto implicitly fails to teaches CP separates two encoded sequences of data symbols, SEO discloses CP into OFDM symbols (see Fig. 7), therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to implement the method of insert CP into OFDM symbols for preventing of interference.
- With respect to claims 50, SEO teaches to provide the respective affix by further being configured to: provide a respective guard time period before the first data symbol So of each encoded sequence of data symbols So, S1, ..., Sk.1 (see Fig. 21)  
- With respect to claim 51, SEO teaches wherein the data symbols So, Si, ..., Sk-1 are data symbols from a symbol constellation of a linear modulation or a non-linear modulation (par. 199, 243).  
- With respect to claim 52, SEO teaches wherein the linear modulation is one out of: a Phase-Shift Keying, PSK; and a Quadrature Amplitude Modulation, QAM (par. 94, 199).  
* Since claim 51 with optional language “OR”, therefore claim 53 is not exam
- With respect to claims 55, 57, Yamamoto teaches wherein the n orthogonal code sequences comprise real values (see par. 45).  
- With respect to claims 56, Yamamoto teaches wherein the n orthogonal code sequences are comprised in an n by n Hadamard matrix (Fig. 10 b).  
- With respect to claim 58, Yamamoto teaches to transmit the signal comprising the respective affix and the respective encoded sequence of data symbols So, Si, ..., Sk-1 by further being configured to: transmit the respective affix and the respective encoded sequence of data symbols So, Si, ..., Sk-1 in sequence using a single carrier; or transmit the respective affix and the o, Si, ..., Sk-1 in parallel using a respective subcarrier in a multicarrier signal (e.g. multiplies UL, FDMA, single CFDMA).  

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (Pub No. 20170195096) in view of SEO et al. (Pub. No. 20160029331) in further view of You et al. (Patent No. 9497057).
- With respect to claim 54, Yamamoto and SEO fail to teach wherein one or more of the data symbols So, Si, ..., Sk-1 are training symbols.  You teaches training symbols (see par. 131) for channel estimate in the communication network, therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to implement the training symbols into Yamamoto’s invention for estimate channels.

Allowable Subject Matter
Claims 46-47, 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471